17-22419-rdd           Doc 43        Filed 02/21/19             Entered 02/21/19 12:51:24    Main Document
                                                               Pg 1 of 5


                                                                     Settlement/Hearing: March 20th, 2019
                                                                     Time: 10:00 A.M. .

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
IN RE:                                                               Chapter 13
                                                                     Case No. 17-22419 RDD
 KAREN T. BELTRAN,
                                                                     NOTICE OF SETTLEMENT
                                         Debtor(s)
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                PLEASE TAKE NOTICE, that an Order, a true copy of which is annexed
hereto, will be presented for signature to the Hon. Robert D. Drain, United States Bankruptcy
Judge, on the 20th day of March, 2019 at 10:00 A.M. at the United States Bankruptcy Court,
300 Quarropas Street, White Plains, New York.
                Hearings on Objections, if any, to be conducted same place, date and time.
Written objections or counterorders must be submitted to chambers by no later than close of
business three (3) days prior to settlement.

Dated: White Plains, New York
       February 21st , 2019
                                                                      /s/Krista M. Preuss
                                                                     Krista M. Preuss(KMP7299)
                                                                     Chapter 13 Trustee
                                                                     399 Knollwood Road
                                                                     White Plains, New York 10603
                                                                     Chapter 13 Tel. No. 914-328-6333
17-22419-rdd           Doc 43        Filed 02/21/19          Entered 02/21/19 12:51:24     Main Document
                                                            Pg 2 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
IN RE:
                                                                   Chapter 13
                                                                   Case No. 17-22419 RDD
 KAREN T. BELTRAN,
                                                    Debtor(s)
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                              ORDER DISMISSING CHAPTER 13 CASE

        The chapter 13 trustee having moved, on due notice, for an order dismissing this chapter
13 case, and, upon the motion and the record of the March 20, 2019 hearing thereon, the Court
having found that the above-captioned debtor has failed to comply with 11 U.S.C. 1307(c)(1)
and (c)(4) and 11 U.S.C.§521(i) and (e)(2)(A)(i), having created unreasonable delay that is
prejudicial to creditors, in that the debtor failed to remit timely proposed chapter 13 plan
payments to the trustee, failed to provide the required documentation, in part, current and
updated payment advices and evidence of other payments received within 60 days, inclusive of
monthly business operating statements for the rental business; and Federal and New York State
tax returns for certain of the most recent tax years; and the Court also having found that the
debtor’s plan is not feasible and that the debtor is unable to confirm a plan; and good cause
appearing,
                IT IS ORDERED THAT:

               This chapter 13 case is hereby dismissed. The chapter 13 trustee shall take all actions
required by the dismissal of this case.

Dated: White Plains, New York
       March         , 2019
                                                                   _____________________________________
                                                                   UNITED STATES BANKRUPTCY JUDGE
17-22419-rdd             Doc 43      Filed 02/21/19          Entered 02/21/19 12:51:24     Main Document
                                                            Pg 3 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
IN RE:
                                                                   Chapter 13
                                                                   Case No. 17-22419 RDD
 KAREN T. BELTRAN,
                                                                   APPLICATION
                                                    Debtor(s)
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
TO THE HONORABLE ROBERT D. DRAIN, BANKRUPTCY JUDGE:

                    KRISTA M. PREUSS, Standing Chapter 13 Trustee, respectfully represents:

                    1.        The debtor filed a Chapter 13 proceeding on March 21st, 2017.

                    2.        A hearing on confirmation was held on February 13th, 2019.

                    3.        The debtor failed to comply with the provisions of 11 U.S.C. §1307(c)(1)
and (c)(4).

               4.      The debtor is in violation of 11 U.S.C.§521(i) of the Bankruptcy Code which
requires the debtor to file , in part, current and updated payment advices and evidence of other
payments received, inclusive of monthly business operating statements for the rental business.

               5.      The debtor is in violation of §521(e)(2)(A)(i) of the Bankruptcy Code
which requires the debtor to provide copies of federal and state tax returns for certain of the
most recent tax years, to wit, 2017.

              6.      The debtor failed to remit timely proposed plan payments to the trustee,
having remitted ten payments, and being, at this juncture, twelve month(s) in arrears, or the sum of
$11,544.00.

               7.      At the aforesaid confirmation hearing held on February 13th, 2019, the debtor’s
case demonstrated infeasibility and an inability to confirm.
               8.      The delay created by the debtor is prejudicial to creditors.

               WHEREFORE, the trustee respectfully requests that the annexed order dismissing
this case be signed.
Dated: White Plains, New York
        February 21st, 2019
                                                               /s/ Krista M. Preuss
                                                               Krista M. Preuss
17-22419-rdd           Doc 43        Filed 02/21/19          Entered 02/21/19 12:51:24   Main Document
                                                            Pg 4 of 5




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
IN RE:                                                                  Chapter 13
                                                                        Case No. 17-22419 RDD
 KAREN T. BELTRAN,

                                                    Debtor(s)
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                         Certificate of Service

                    Lois Rosemarie Esposito duly certifies:

                 I am not a party to the action herein, I am over the age of 18 years and reside in the
County of Westchester, State of New York.
                 On February 21st. 2019 I served a true copy of the within document, to the herein
listed parties at the address(es) designated for that purpose, by mailing same in a properly sealed
envelope with postage prepaid thereon, in an official depository of the United States Postal Service
within the State of New York to the following:

 Karen T. Beltran
 60 Truman Avenue
 Yonkers, New York 10703

 Wendy Marie Weathers, Esq.
 Cabanillas & Associates, PC
 120 Bloomingdale Road # 400
 White Plains, New York 10601

 Nissan Infiniti, LT
 P.O. Box 660366
 Dallas, Texas 75266

 Deutsche Bank National Trust Company
 c/o Specialized Loan Servicing, LLC
 8742 Lucent Blvd. #300
 Highlands ranch, Colorado 80129

 Gustavia Home, LLC
 c/o SN Servicing Corp.
 323 5th Street
 Eureka, California 95501
17-22419-rdd   Doc 43   Filed 02/21/19    Entered 02/21/19 12:51:24   Main Document
                                         Pg 5 of 5




 NYS Department of Taxation & Finance
 Bankruptcy Section
 P.O. Box 5300
 Albany, New York 12205

                                                      /s/ Lois Rosemarie Esposito
                                                        Lois Rosemarie Esposito
